RENDLEN, Judge.
Appellants (hereinafter relators), a neighborhood homeowners association and various individuals who own property in the vicinity of Northminister Presbyterian Church in Kansas City, sought to obtain judicial review of a decision of the board of adjustment pursuant to § 89.110. Their timely original petition was not verified and they subsequently sought to comply with the statute’s verification requirement by amending their petition. The trial court granted respondent’s motion to dismiss the original petition and denied relator’s motion to amend as “moot.” We granted transfer prior to opinion by the court of appeals because the dispositive issue is the same as that presented in Drury Displays, Inc. v. The Board of Adjustment of the City of St. Louis, 760 S.W.2d 112 (Mo. banc 1988), decided this same day.
For the reasons stated in that opinion, we reverse and remand this cause for further proceedings.
BILLINGS, C.J., and BLACKMAR, WELLIVER, HIGGINS, JJ., and GAITAN, Special Judge, concur.
ROBERTSON, J., dissents.
DONNELLY, J., not sitting.